Case-t:20-ev-0582-BME—Doecument -5Fited 42/02/20 Paget of 24 PageIb+#-439- —_

08 12 19

' oe taf raty P Ped 8 of 10 11am? IN hs 2
j OFFICIAL NEW YORK STATE PRESCRIPTION ‘i &

RAFAEL A DE LA CRUZ GOMEZ MI
LIC: 185160
NPI 1538219605

1570 MCDONALD AVENUE APT 2W BRONX, NY 10461 (929) 841-4538

PRACTINONER OFA MAaREP

ranerii Haine =

 

City State____ Zip Age [M [7
K

Diclofenac Sodium Gel 3%

( )100gm 4-4-7
APE Ay
Ky a | !
Vip °F ee
LZX A MAXIMO NAKLY OSE
BE FI VERICA dav iN THE BOX 6

 

S6TDiHR 33

ae

TEST AREA rs

 
07 18 19

ted-12/01/26—Page-2-of 24 Pagelb-#:-140——_
=ev-05824+-BME—Beoeeument+-5—Fred

 

 

 

  
    

 

 

 

 

 

 

 

\
E »“OEFICIAL NAW YORE Stare PREScRIPTIOW it i
. TAN et be ne
RAFAEL ADELA CRUZ.GOMEZ MD
LIC; 185169
NPI 1538279605
1870 MCDONALD AVENUE APT 2W BRONX, NY 10461 (829) 844-4538
Sk
City State, 2p, Ago. [Mey
biclafenae Sodium Gel 3%
( HAG0gm de eogm
Apply 2-4 yrams ty the za bid
GP Samat
Pee neh on Terups TET tee Lae pee ssi,
Presciiber Signature X.. t., iseeaieie
"HES PESCRTION ul Be RULED GERETGCAUt UNLESS PRESCHOEA WMTES Gan? ceor telony
EPILLS Frdivons,
cme |__| an
USAR _ aT wee ae

 

 
Case 1:20-ev-05821-BMC— Document 1-5 Filed 12/01/20 Page Sof 24 Pagelb #144 —

  

 

“OFFICIAL NEW TORK Stare
LN pen

    
  
 

Cy FIN,

ma, ‘ J bos, 54
eee yy Filed pls PR ASY F4

 

™

t 6 ESS SS Np isabaaana6o5 2
1570 MCDONALD AVENUE APT 2W BRONX, NY 10461 (929) 841-4538

Patient Name * Date g
Address _. 7
% Sule T__ Ago __
Diclofenac Sodium: Get 3%
{ ) 100gm
Apply 2-4 grams to the aa bid

Q Fietarred Language
‘eye medicanen crate, Pisave Se~ Mags O1 preschotion

4 arian O4KY DOM
Prasoriber Signatute X__

THIS PRESCRIPTION WELL BE FILLED GENERICALLY UNLESS PRESCRIBER WRITES ‘daw/ IN THE BOX BELOW
= erp 35
panacier AHO

atiae Ax Writen cajtene ae

 

a TEST AREA:

 
 

01 07 19

gob t tee Bia 2

ant
ae be 7m

> rac

”

4
4
z
¢
4

4

A Sean

 

we eu

 

 

 

 

 
 

 

Xi6

{ OFFICIAL NEW YORK STATE PRESCRIPTION [@

RAFAEL ADE LACRII7ZG WME? MI)
Li} T85160
NPI:4538219605

1570 MCDONALD AVENUE APT 2W BRONX, NY 10461 (929) 841-4538

PACTIDORER DOs mast

 
    

Patient Name

Adres

ity state — ip Age IML
Diclofenac Sodium Gel 3%

{ } 100gm (ro gin

Apply 2-4 grams to the aa bi

REFILLS |

ra BTDIHR 27

ee | a

 
 

case
12

03

dl
1

:20-cv-05821-BMC Document 1-5 Filed 12/01/20 Page 6 of 21 PagelD #: 144
8

‘SW CNYPemney285 P Pac] of 10 2
I " OFFICIAL NEW YORE STATE Prescription fe! “Bf

RAFAEL ADELA CRUZ GOMEZ MD
LIC: 185160
NPI: 1538219605

1570 MCDONALD AVENUE APT 2W BRONX. NY 10461 (929) 841-4538
econ a wae

Patient Name Po Date cof wld

Address ME"

Cys a Se See Sap

K

 

Diclofenac Sodium Gel 3%
( } 100gm at
Apply 2-4 grams to the aa bid

LEP Prefered Language

  

Prescriber Signature
THIS PRESCRIPTION WILL BE FILLED GE!

mus (ow | @TD1HP 15
ee WOTADNULAAET,

 

 

 

 

ns NS Ae ON

 

 
Case 1:20-cv-05821-BMC Document 1-5 Filed 12/01/20 Page 7 of 21 PagelD #: 145
04 0219

i dnsiblrahonmerhten

8855 P Peo bef OTA? Nn
OFFICIAL NEW YORK STATE PRESCRIPTION

;
oe *f

RAFAEL A DE LA CRUZ GOMEZ MD
LiC; 185160
NPI: 1538219605

1570 MCDONALD AVENUE APT 2W BRONX, NY 10461 (929) 841-4538

PRACTISE te NEI

 

Patient Name
City ma om, Fe Ags net
R Diclofenac Sodhum Sel 3%
Apply 2-4 grams to the az iki
Gee

=a

warmew cacy ote

 

CRIBER WRITES daw IN THE BOX BELOW

a | @TD1IHQ 35

fe
ao“ Siapente As writer oa

 

 

 
O] 5 : Oo
01 07 19

 

REO _ 11/19/2018 GC

  
  
  

# 68462-0355-94
'AEL (718)262-8400 Lic # 185160 DEA #
Copay $0.00 Ins.Paid: 152269 56 Auth#:

a ORNATE ANC ECON MD
. LG: $85160 “3
NPL: 4538219605

“1570 MCDONALD AVENUE APT 2WW BRONX, NY 10451 (929) 841-4538

 

 

 

Patiént Name Date AW 6 h 8
Address
: Sex

City: State-_|_-Zip2_____ Age [ML]
& e Diclofenac Sodium Gel 3%

; (} 100gm O0gm

Apply 2-4 grams to the aa bid
é

 

LEP Preferred Language

Prevent megication errors: Pidase see backatprpsgriction.
MAXIBIUM DAILY OOSE
Prescriber Signature x (corns escatcen ot)

THIS PRESCRIPTION WILL BE FILLED GENERICALLY UNLESS PRESCRIBER WRITES ‘daw? IN THE BOX BELOW

wet @TDIHP 22
monaco |__| EN

Ez TEST AREA: Di is

 

 

 

 

 

 

 

 

 

    

 

 
 

i CHY PSSA P Pad 6 of 10 TUNKONTT : e 2 R
OFFICIAL NEW YORK STATE PRESCRIPTION (©

RAFAEL ADELA CRUZ GOMEZ MD
LIC: 185160
NPI: 1538219605

1570 MCDONALD AVENUE APT 2W BRONX, NY 104¢

PRACTIEWER (fe WAER

sf r
re Dh
ft J

t

 

Address
Ch State 7ip onl fare]
34

Diclofenac Sodium Gel 3%

( }100gm  {-+-Z0gm
Apply 2-4 grams to the aa bk

sh

ee
LEP Preferred Language | }
ty
if “> J
fj J ae MAXIMUM DAMY DOSE
4 te
Preseriber Signature X ee er .

30X BELOW

PRESCRIPTION WILL BE FILLED GENERICALLY UNLES S PRESCRIBER WRITES ‘Gav |

. ~ \if)~—s @TDAHQ 33

REFILLS f None |
| }

‘eee | hn

= TEST Glaperice As Wither

 
Ca

Ss

€
1

A

o1

20-cv-05821-BMC Document 1-5 Filed 12/01/20 Page 10 of 21 PagelD #: 148

se

OFFICIAL NEW

 

@TDIHR @9

ca,

 

 
 

 

5 ret mnie Inn Dp
Fay a py a ; are 4 _
ge-t++ 62+ Pagets++1+49
AO
ES, tees Ane at es Sgt elk to
J -oorticna Hew rome tet ‘I
oe OFFICIAL NEW YORK STATE PRESCRIPTION. we.
JEAN-PIERRE G BARAKAT NOD”
LIC: 250159
NPI: 1
DEA: FB1087065
sear vorn re DEPT 9METRO TECHCENTER BR 41201 (347) 346-6580
NE YO Ta REF MOND AE STATENS 40312 (718) 605-4000

    
   
 

Patient Nam

Address ; i
Sex

ay State_—_— AP A

  
       

Please see back of FF

Prevent medication errors.
: . yAXIMUM DAILY D0SE
Prescriber Signature porate suntan ont
THIS PRESCRIPTION Will PRESCRIBER ‘daw IN THE BOX BELOW
pie QT 70N 67
Refills:
enanuacis uN
: Bip Wien WT

 
 

 

 

 
OC 20
06 03 19

 

SW CNYRxPacvvea2208 P Pad 2 of 10 1/30/2018 . ot J
Ls bh Sones NEW YORK STATE PRESCRIPTION

Pte yA Pg B

  

"maou Mee re

” JEAN-PIERRE G BARAKAT MB”
NPI: 1205086329
DEA: FB1087065

 

NEW YORK FIRE DEPT 9:-METRO TECH CENTER BROOKLYN, NY 11201 (347) 346-6580
NEW DORP MEDICAL 4247 RICHMOND AVE STATEN ISLAND, NY 10312 (718) 605-4000

Patient Nami Date
Address

Zh
City State. Zip Age___ By]

K

 

 

 

 

LEP Preferred Language
Prevent medication errors: Please see back of prescription.

 

 

 

MAXIMUM DAILY DOSE
Prescriber Signature X sm)
THIS PRESCRIPTION WILL BE FILLED GENERICALLY UNLESS PRESCRIBER WRITES ‘daw’ IN THE BOX BELOW

REPELS ne @TF7GM 95

fete 23S
rranwncist AMEN
a

|e TEST AREA: _s Dispense As Written

 

 

 

 

 

 

 

 

    

|

 
 

 

 

      

' sw CNYRuPaaav77#000 P Pad2of 5 11/7/2014 N t. es
é OFFICIAL NEW YORK STATE PRESCRIPTION Pod
ae, De ENE Le

      

rath
+

    

~ 7

“NEW.YORK IRE DEPTS WETRO-TECH CENTER BROOKLYN, NY'11201,(947) 246-6575.
FARROGKAWAY MEDICAL PC 712 BEACH 20TH ST FAR ROCKAWAY, NY 41691 (347) 246-6575

 

 

 

 

 

 

  

Prescriber Signature

 

 

 

 

 

 

THIS PRESCRIPTION Wik, BE RLLED GENERICALLY UNLESS PRESCRIBER WRITES ‘daw IN THE BOX BELOW
“REFILLS eT | @S4DHR 74
: Refills: 5
my TESTAREA: Ciaserion fa Wilton a

 
 

  

06 03 19

 

 

    
   

my SW onrRPaaNveASOND P Pad 18 of 20 282018 N
hi OFFICIAL NEW YORK STATE PRESCRIPTI

se nx REE NERO HI CENTER BONN 20 (a7) 2468575.
Pe ONT BEACH 20THST FAR ROCKAWAY, NY 17691 (347) 246-8575

 

 

 

 

 

Piesériber + Signature es :
THIS PRESCRIPTION WALL BE FLED GENERICALY UNRESS PRESCRIBER WATTES dona THE BOX BELOW

 

 

 

 

 

 

 

REFILLS, an, =} @SZNS2 61
ns | | (AMIE
qe Disperise As Waitlen 5

 

 
Swen
ts

 
  
  

   

68462.0355.94

    

PARC

T, G47)346-6580 Lice
Copay: $0.00 Ins Paid: $2269.56 Authé- aa

_) SEAN-PIERRE GBARAKAT MU -
NPI 4205086329" 00°.
‘DEA’ FB1087065 |< °°

ee
/

SEW YORK RE GEPT 9 METRO TECH CENTER BROOKLYN, NY’11201 6947) 246/667
WAY MEDICAL PC 712 BEACH 20THST FARROCKAWAY,NY'11691 (347) 246-0575

LiL

      
  
 

 

Z — State “Zip >
: min Diclofenac Sodium, Gel 3%

f)100gm 1) 205
APPly 24 grams 16 tise ae big

 

hoo (uae)

- 2
LEP Preferred Language

 

  
 

 

 

 

  

Prescriber Signature X + ves ee
THIS NPTTON WiLL BE FILLED GENERICALLY UNLESS IN THE BOX

 

 

 

 

 

 

 

 

Qa TEST AREA: Dispense As Waltten

\nowese | || AR
__

 
  

a
06 03 19

Sapte o, ‘I
16 _
i} poerttal gett

 

 
 

—

 

 

 
  

Cea 20 19

iteabeute PR aaa
SW CNV RoPaaave.so00 P Pad 1 of 20 2annis N

OFFICIAL NEW Bi ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

mre
09 20 19

 

 

SW CNYRoxPadav708346 P Pac 13 of 20 1042013 N

 

     
 

x we
ii Saw Rats ees

: oma i
BC: Wee erareris

ne

 

 

EJ

LER Pretened Language

Presiribér Signature

 

  
 
  

 

 

 

 

é Sex
State: ‘Zip? =. = A LW
: ment
Lidocaine 5 5% On
gTy: any to she AA BID
Apply TWICE P

Prevent woeicsien errors, Please see back of prescription.
MAXIMUM DAILY DOSE
(controling substances oniy)
TAS PRESCRIPTION Wit BE FILLED GENERICALLY UNLESS PRESCRB daw IN THE BOX'BELOW

@R7BY3 47

REFILLS : aa

 

 

 

TEST AREA:
a

 

 

 

Dispense As Written

 
08 09 19

      

 

     

ny {184 GO

LYN,

“

rad

 

 
